Citation Nr: 1007948	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for status post 
coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1954. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision issued by the RO, which denied the Veteran's claims 
for service connection for tinnitus and coronary artery 
bypass.

Most recently, in May 2007, the Board denied the Veteran's 
claims for service connection for tinnitus and status post 
CAD.  The Veteran appealed the decision to the United States 
Court of Appeals for Veterans Claim (Court).  In May 2008, 
the Court granted a Joint Motion to vacate the May 2007 
decision and to remand the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the May 2008 Joint Motion, the parties agreed that in the 
May 2007 decision, the Board failed to give adequate reasons 
and bases to support its decision.  With respect to the 
Veteran's claim for service connection for tinnitus, the 
parties agreed that the Board's review did not include 
consideration of all pertinent records.  Specifically, the 
parties noted that a March 2003 VA treatment record cited in 
the October 2004 VA examination report which gave a negative 
opinion with regard to etiology of the tinnitus, was not 
associated with the claims file.  

To that end, this record pertaining to VA treatment has not 
been associated with the record certified for appellate 
review.  VA medical records that are not in the claims file 
are nevertheless considered part of the record on appeal 
since they are within VA's constructive possession.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
VAOPGCPREC 12- 95.  This record may be of significant 
probative value in determining whether service connection for 
claimed tinnitus may be granted.  Thus, the RO must obtain 
complete copies of the Veteran's VA treatment records, 
specifically to include VA treatment record dated March 17, 
2003.

VA regulations provide that VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency, such as the VA medical facility.  VA 
will end such efforts to obtain records only if VA concludes 
that the records sought do not exist or that further efforts 
to obtain the records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  If the RO is unable to obtain any of the 
above records, or after continued efforts to obtain any of 
the above records it is concluded that it is reasonably 
certain that they do not exist or further efforts to obtain 
them would be futile, the Veteran should be notified 
accordingly.  See 38 C.F.R. § 3.159(e).

In addition, an August 1952 service treatment record noted 
that the Veteran complained of right ear pain  after a blank 
was discharged next to his ear.  Loud noise aggravated the 
pain.  On objective examination, no defect was found except 
for old drum scarring from old otitis.  An audiogram was 
recommended if he later complained of tinnitus.  

Post service medical records document the treatment he 
received for complaints of tinnitus.  In an application for 
compensation or pension benefits, received in December 1981, 
the Veteran related that he last worked in September 1981 as 
a heavy equipment operator.  An April 1982 VA examination 
report contained no reference to hearing loss or reports of 
tinnitus.  In an October 2004 VA examination report, the 
audiologist noted the Veteran's exposure to gunfire and 
atomic blast in service, as well as his occupational noise 
exposure as a heavy equipment operator and his recreational 
noise exposure as a hunter.  The examiner concluded that 
although the Veteran reported a short-duration tinnitus 
following exposure to the atomic test blast, that tinnitus 
resolved prior to discharge from the military.  The 
audiologist indicated that the current tinnitus onset in 
2003, was likely related to some other somatic condition, 
rather than as a result of history of military noise 
exposure.  In an September 2006 VA audio examination report, 
the audiologist opined, in pertinent part, that it was likely 
that the tinnitus was related to military noise exposure.  
However, the examiner did not mention the Veteran's post-
service occupational noise exposure as a heavy equipment 
operator or his recreational noise exposure as a hunter.  

The Veteran contends that his tinnitus onset in 1953, 
following the atomic blast exposure.  Since that time he has 
noticed a gradual worsening of his tinnitus, especially over 
the past three to four years.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  Given his contentions, in 
light of the varying opinions regarding etiology, the Board 
finds that a more contemporaneous VA examination is necessary 
to reconcile any discrepancy and clarify etiology of the 
claimed tinnitus.

With respect to the Veteran's claim for service connection 
for CAD, the parties agreed that the Board failed to 
adequately explain why a VA examination addressing the 
etiology of the disorder was unnecessary.  The Board is aware 
that the Veteran complained of a history of heart trouble 
prior to service and received treatment for chest pains 
during his period of service.  There were no physical 
findings noted.  On his separation examination, a soft grade 
#1 systolic murmur was detected at the aortic area and a 
grade #2 systolic murmur was detected at the pulmonic area; 
however, it was indicated that neither was considered 
disabling.  

Post service medical records document the treatment the 
Veteran received for his heart disorder.  Relevant diagnoses 
were severe aortic stenosis; CAD.  The Veteran contends that 
his current disability, CAD, is a result of the heart murmur 
detected during his separation examination.  Given these 
contentions, in light of the in-service complaints and 
findings and currently diagnosed disorder, the Board finds 
that a VA examination is necessary to clarify etiology of the 
claimed coronary artery disease.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claim.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the Veteran for his tinnitus 
and CAD.  After he has signed the 
appropriate releases, those records, 
specifically to include March 2003 VA 
treatment records, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Only after the above development has 
been accomplished, the Veteran should be 
afforded a VA audiological examination to 
determine the nature, extent and likely 
etiology of the claimed tinnitus.  All 
indicated tests and studies are to be 
performed, and comprehensive pre- and 
post-service recreational and 
occupational histories are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner should 
opine as to whether tinnitus at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) had its onset in 
service or is otherwise etiologically 
related to his period of service.  The 
examiner should address and include 
specific discussion of the conflicting 
medical evidence of record, namely the 
October 2004 VA examination report 
(concluding the current tinnitus onset in 
2003 and was likely related to some other 
somatic condition rather than as a result 
of history of military noise exposure) 
and September 2006 VA examination 
(finding the tinnitus was likely related 
to military noise exposure).  

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report(s).

4.  Only after the above development has 
been accomplished, the Veteran should be 
afforded a VA heart disorder examination 
to determine the nature, extent and 
likely etiology of the coronary artery 
disease.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner should specifically 
identify/diagnosis the Veteran's current 
heart disorder, if found, and opine as to 
whether any such current heart disorder 
at least as likely as not (e.g., a 50 
percent or greater likelihood) had its 
onset in service or is otherwise 
etiologically related to his period of 
service.    

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report(s).

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of all indicated 
development, the Veteran's claims should 
be readjudicated in light of all the 
evidence of record.  If the 
determinations remain adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


